This cause comes on to be heard upon a motion to dismiss the appeal, upon the ground, among others, that "the judgment in the trial court from which this appeal is prosecuted *Page 649 
was rendered on the 8th day of May, 1912, and the plaintiffs in error were given 90 days' extension of time in which to prepare and serve case-made upon the defendants in error, and the plaintiffs in error failed to serve case-made upon these defendants in error within said 90 days, but, without notice to these defendants in error, they did, on the 8th day of August, 1912, secure an order from the trial judge extending the time 60 days from the 8th day of August, 1912; but at the time said extension was granted the 90 days previously granted had expired, and the order of the court entered on the 8th day of August, 1912, being after the 90 days had expired, rendered all extensions of time a nullity." This is a sufficient ground for dismissal.
The motion to dismiss must therefore be sustained.
WILLIAMS, DUNN, and TURNER, JJ., concur; HAYES, C. J., absent, and not participating.